ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: The respondent represented an incarcerated client as plaintiff in several actions against the Indiana Department of Corrections. Between October 2002 and January 2003, the respondent visited her client numerous times at the Wabash Valley Correctional Facility. Each time, she signed in as the client's attorney. After a January 15, 2008 visit, prison guards searched the client and discovered unauthorized materials the respondent had provided to the client outside the prison's normal channels. The Indiana Department of Corrections and the local prosecuting attorney investigated the incident. No criminal charges were filed, but the respondent was barred from visiting her client at the facility.
Violations: The respondent violated Ind.Professional Conduct Rule 84(b) by committing a criminal act, trafficking with an inmate, that reflects adversely on her honesty, trustworthiness, or fitness as a lawyer in other respects.
Discipline: Suspension from the practice of law for thirty (30) days, effective July 1, *84720083, with automatic reinstatement thereafter.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
All Justices concur.